DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hoschouer et al. (US 9,403,498 B2).
Regarding claim 1, Hoschouer et al. disclose left and right side frames (Fig. 1, 10 with 18) that 
extend in a vehicle body forward-rearward direction and support a collision load acting from a front or a rear (col. 3 ln. 9-10 discloses absorbing “some of the initial force or impact of a collision event”, i.e. a collision load); and a coupling member (Fig. 1, front wall of bumper 14  as illustrated in the figure 1 reproduced below) that is joined to open ends of the side frames and restricts displacement between the open ends in a direction in which the open ends are away from each other, wherein the side frame comprises a plurality of low-strength sections (Fig. 2, 66 and col. 5 ln. 33-35 describes the manipulation of “energy absorption and/or transmission”, i.e. the sections containing holes 66 may have a lower strength) disposed with high-strength sections (Fig. 2, 68 and col. 5 ln. 36-36 discloses “The ribs 68 may be provided to strengthen or otherwise influence the structural integrity of the assembly 10“, i.e. rib 68 is a high strength section) interposed therebetween in the vehicle body forward-rearward direction (Fig. 2 illustrates rib 68 extending along element 10 and across multiple openings 66 which is equivalent to 68 being interposed between the openings 66) and having a lower strength (66 will have a lower strength than the strengthening element 68) than the high-strength sections in the vehicle body forward-rearward direction, and wherein the low-strength sections closer to the open end has a lower strength in the forward-rearward direction (the low-strength sections 66 closer to the open end near element 40 have even less strength than the sections 66 located near 64 because they have been fortified by strengthening element 68).
[AltContent: rect][AltContent: arrow][AltContent: arrow][AltContent: rect][AltContent: arrow][AltContent: arrow][AltContent: rect]
    PNG
    media_image1.png
    640
    588
    media_image1.png
    Greyscale

[AltContent: arrow][AltContent: arrow][AltContent: rect][AltContent: rect]
    PNG
    media_image2.png
    331
    470
    media_image2.png
    Greyscale



As to claim 2, Hoschouer et al. disclose a bumper beam (Fig. 1, 14) that comprises an intermediate body (Fig. 1, 16) linearly extending in a lateral direction from a center in the lateral direction, and inclined bodies (Fig. 1, 40) respectively connecting the open ends of the side frames to both ends of the intermediate body and inclining in a manner of being away from the open ends as the inclined bodies go toward the intermediate body from the open ends.
Regarding claims 3-4, Hoschouer et al. disclose wherein the low-strength sections (66) comprise a crushing section which is disposed closest to the open end and weakens inner ridgelines of the side frames and outer ridgelines of the side frames to have a low strength (col. 5 ln. 20-35 describes control over the “collision energy profile” and explains that it is possible to “manipulate the energy absorption and/or transmission”, i.e. the inner ridgelines of the side frames and outer ridgelines may be weakened).
As to claim 6, Hoschouer et al. disclose wherein the crushing section expands from the open end (col. 5 ln. 20-35 and col. 6 ln. 13-16).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Takeshita et al. (US 8,905,415 B2) in view of Yoshimura (US 7,407,192 B2).
Regarding claim 1, Takeshita et al. disclose left and right side frames (Fig. 1, 1) that extend in a vehicle body forward-rearward direction and support a collision load (col. 2 ln. 58-60 disclose “the front side frames and the extension frames cooperate to experience a collision load in a frontal collision of the vehicle”) acting from a front or a rear; and a coupling member (Fig. 3, 31) that is joined to open ends of the side frames and restricts displacement between the open ends in a direction in which the open ends are away from each other.  Regarding claim 2, Takeshita et al. disclose a bumper beam (Fig. 6, 28) that comprises an intermediate body (Fig. 12, 26) linearly extending in a lateral direction from a center in the lateral direction, and inclined bodies (Fig. 1, 25) respectively connecting the open ends of the side frames to both ends of the intermediate body and inclining in a manner of being away from the open ends as the inclined bodies go toward the intermediate body from the open ends.
Takeshita et al. do not explicitly disclose wherein the side frame comprises a plurality of low-strength sections (Fig. 2, 56 and para. [0094]) disposed with high-strength sections (Fig. 28, sections containing 26) interposed therebetween in the vehicle body forward-rearward direction and having a lower strength than the high-strength sections in the vehicle body forward-rearward direction, and wherein the low-strength sections closer to the open end has a lower strength in the forward-rearward direction.
[AltContent: rect][AltContent: rect]However, Yoshimura discloses left and right side frames (Fig. 1, 3) that extend in a vehicle body direction and comprise a plurality of low-strength sections (Fig.3, 3b) disposed with high-strength sections (Fig. 2b, sections between 3b) interposed therebetween in the vehicle body forward-rearward direction and having a lower strength than the high-strength sections in the vehicle body forward-rearward direction, and wherein the low-strength sections closer to the open end has a lower strength in the forward-rearward direction (col. 4 ln. 52-57 discloses “The deformation structures 3 b are preferably configured and arranged to allow the pressure receiving member 3 to deform along the center axis P of the pressure receiving member 3 so that the collision energy is absorbed as the pressure receiving member 3 deforms when the collision energy is inputted from the front side of the vehicle”).
[AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: rect][AltContent: rect][AltContent: arrow][AltContent: arrow]
    PNG
    media_image3.png
    402
    683
    media_image3.png
    Greyscale


It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the left and right side frames of Takeshita to include the high-strength sections interposed between the low strength sections as taught in Yoshimura in order to increase the absorption amount of collision energy.
 
Allowable Subject Matter
Claims 5 and 7-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Additional Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Murayama (US 2016/0121934 A1) discloses a vehicle body with left and right-side frames extending in the forward-rearward direction and including low and high strength sections.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANA IVEY whose telephone number is (313)446-4896. The examiner can normally be reached 9-5:30 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on 571-272-6659. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANA D IVEY/Examiner, Art Unit 3612                                                                                                                                                                                                        
/D.D.I/November 16, 2022/D Glenn Dayoan/Supervisory Patent Examiner, Art Unit 3612